Citation Nr: 1045744	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service conncetion for bilateral foot 
disability, to include flat feet and degenerative arthritis, to 
include as secondary to knee disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service June 1964 to June 1966.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issues of entitlement to service connection for a left leg 
disability, a left knee disability, and bilateral foot 
disability, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss disability was initially demonstrated 
years after service, and the evidence of record is in equipoise 
as to whether it is causally related to the Veteran's active 
service.

2.   Left ear hearing loss disability was demonstrated on 
examination for induction to service, and has not been shown by 
competent medical, or competent and credible lay, evidence to 
have been chronically aggravated by active service.

3.  Tinnitus was initially demonstrated years after service and 
has not been shown by competent medical, or competent and 
credible lay, evidence to be causally related to the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was incurred in active 
service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Pre-existing left ear hearing loss disability was not 
chronically aggravated by active service, and may not be presumed 
to have been so aggravated.  38 U.S.C.A. §§ 1110, 1153, 1154, 
5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by active service, 
and may not be presumed (as an organic disease of the nervous 
system) to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1131, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date will be assigned 
in the event of the award of the benefits sought.
 
In the present case, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify prior to the initial adjudication of 
the claim by means of a March 2007 letter that informed the 
Veteran of what evidence was required to substantiate the claims, 
and of his and VA's respective duties for obtaining evidence, and 
provided notice of the elements for consideration in the 
assignment of a disability rating and/or effective date in the 
event of award of the benefit sought. 

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment and personnel records, VA outpatient 
treatment records, and VA examination reports. Additionally, the 
claims file contains the Veteran's statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.

The record reflects that the Veteran was afforded VA examination 
and opinions in June 2007, July 2008, and April 2009.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations and opinions obtained in 
this case are more than adequate for the issues decided on the 
merits herein, as they were based on a review of the Veteran's 
claims file and treatment records.  Examiners also provided well-
supported rationale for the provided opinions.  Nieves-Rodriguez 
v. Peake, 22 Vet App 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
decided on the merits herein has been met.  38 C.F.R. § 3.159(c) 
(4).    

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence relevant to 
the issue on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, the extensive evidence of record. 
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded a 
presumption of sound condition upon entry into service, except 
for any defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. Brown, 
4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 Vet. App. 320, 
322 (1991); 38 C.F.R. § 3.304(b) (2010).

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a)(2010).

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  In 
this regard, temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying disability (as 
contrasted to symptoms) has worsened. See Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946 and sensorineural hearing loss and/or tinnitus, as an 
organic disease of the nervous system, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred in, or aggravated by, such service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010)

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 
(2010).

The United States Court of Appeals for Veterans Claims (Court), 
referring to its holding in Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that ". . . the regulation, although prohibiting an award of 
service connection where audiometric test scores are within 
established limits, does not prevent a veteran from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no audiometric 
scores reported at separation from service."  Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Legal Analysis

1.  Right Ear

The Veteran asserts that service connection is warranted for 
right ear hearing loss disability.  With respect to current 
disability, the record establishes that current right ear hearing 
loss "disability" for VA purposes has been demonstrated 
subsequent to service, on VA audiometric examinations in June 
2007 and January 2008, which reflect pure tone thresholds that 
ranged between 45 and 80 decibels.  Speech discrimination ability 
(using the Maryland CNC Test) on such audiological evaluations 
was 74 percent and 84 percent, respectively.
 
In order to establish service connection on a presumptive basis, 
the Veteran's hearing loss disability must have become manifest 
to a degree of 10 percent or more within one year from the date 
of termination of his period of service.  In this case, no 
objective evidence of record demonstrates that the Veteran's 
right ear hearing loss disability manifested itself to a 
compensable degree within one year of his 1966 separation from 
service.  As noted above, the record reflects that the first 
documentation of right ear hearing loss "disability" for VA 
purposes was in 2007, decades after service.  Hence, the Board 
finds that evidence of record does not establish that the Veteran 
is entitled to service connection on a presumptive basis for his 
current right ear hearing loss disability.

In terms of an in-service injury or disease, the Veteran contends 
that he was exposed to noise without hearing protection in 
service, including during basic training where he had to fire the 
M14 rifle, on the grenade range, while in close proximity to the 
105 howitzer, and while doing the confidence course when 
explosive devices went off around his head.  He also indicated 
that he was exposed to noise when he went to AIT for advanced Air 
Crew Chief School because he spent a lot of time with the engines 
running just outside of the hanger.  The Veteran also indicated 
that his military occupational specialty of an aircraft and/or 
helicopter mechanic exposed him to noise.  

Under 38 U.S.C.A. § 1154 (a) (West 2002), the VA is required to 
consider the Veteran's contentions in conjunction with the 
circumstances of his service.  The Veteran's DD Form 214 reflects 
that his military occupational specialty was that of a helicopter 
mechanic and that he received an Expert (Rifle M-14) badge.  The 
Veteran's DA Form 20 also shows that the Veteran's principal 
duties included that of a crew chief and a helicopter mechanic.  
The Board finds the Veteran is competent to report exposure to 
loud noise in service.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005) (noting that a veteran and other persons can 
attest to factual matters of which they had first-hand knowledge, 
e.g., experiencing loud noises in service and witnessing events).  
The Board also finds that the Veteran is credible in this regard 
as such is consistent with the documented circumstances of his 
service.  Thus, in light of the evidence of record (i.e.--the 
Veteran's DD 214) and the Veteran's competent and credible 
statements regarding exposure to loud noises in service, the 
Board finds that acoustic trauma due to loud noise exposure in 
service is conceded.  38 U.S.C.A. § 1154(a).

The Board observes that the evidence of record is in equipoise as 
to whether the Veteran's current right ear hearing loss 
disability is etiologically related to his acoustic trauma in 
service.  The Veteran's April 1964 induction audiological 
evaluation showed pure tone thresholds that ranged between 10 and 
20 decibels, as converted from American Standards Association 
(ASA) units to the current International Standards Organization 
(ISO) units.  

The Veteran's May 1966 separation examination showed the 
following results, as converted from American Standards 
Association (ASA) units to the current International Standards 
Organization (ISO) units:  



HERTZ


500
1000
2000
3000
4000
25
10
10
10
10

The Board notes that the right ear hearing threshold of 25 
decibels (as converted to ISO units) at 500 Hertz on the 
Veteran's May 1966 separation audiometric evaluation reflects 
some degree of hearing loss per the holding in Hensley v. Brown, 
5 Vet. App. 155, 157 (1993), which found that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.

Although hearing loss disability for VA purposes, pursuant to 38 
C.F.R. § 3.385, was not demonstrated in service, and was 
initially clinically demonstrated by the record many years after 
the Veteran's separation from service, pursuant to 38 C.F.R. § 
3.303(d), and the Court's holding in Hensley v. Brown, service 
connection may still be established if it is shown that current 
hearing loss disability is related to service.  In this regard, 
the Board notes that Veteran is competent to state that he has 
experienced hearing difficulty since service.  See, Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements (such as those authored by the Veteran and one of his 
military comrades) may serve to support a claim for service 
connection by supporting the occurrence of lay- observable events 
or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board finds that the Veteran's statements as to continuity of 
symptomatology since service to be credible.  In this regard, the 
Board again observes that right ear hearing loss was demonstrated 
on audiometric examination for separation from service.  Further, 
although the Veteran specifically denied that he had a medical 
history of ear problems at the time of his May 1966 service 
separation examination, the competent clinical audiometric 
examination at that time revealed right ear hearing loss. (See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that 
contemporaneous evidence has greater probative value than history 
as reported by the veteran).  Further, although right ear hearing 
loss "disability" for VA purposes was initially clinically 
demonstrated years after service, the Veteran has expressed 
continuity of symptomatology since service.  While evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim, it is not dispositive where competent 
and credible evidence of record establishes continuity of 
symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

In this case, right ear hearing loss disability for VA purposes 
was initially clinically demonstrated on VA examination in June 
2007.  There is no clinical evidence indicating he was treated 
for or complained of hearing loss prior to such examination.  
Indeed, on his February 2007 VA Form 21-526, the Veteran did not 
provide any information as to what medical facility or doctor had 
treated for his right ear hearing loss.  However, the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions, in and of itself, does not 
render his statements (and the statements submitted in support of 
his claim) incredible, although such absence is for consideration 
in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible).  Again, the Board notes that the demonstration of 
right ear hearing loss on examination for separation from service 
is consistent with the Veteran's reported continuity of hearing 
loss since service.

Further, while no competent clinical opinion of record 
etiologically relates the Veteran's current right ear hearing 
loss disability to service, the Board affords no probative value 
to the negative VA opinions of record.  Indeed, in April 2009, a 
VA examiner after review of the Veteran's claims file, including  
June 2007, January 2008, and July 2008 VA examination reports, 
opined that it was less likely than not that the Veteran's 
hearing  loss was related to military service because there was 
no change in audiometrics from the Veteran's induction to, and 
separation from, service.  However, with respect to such opinion, 
the Board observes that contrary to the examiner's statements, 
the Veteran's right ear hearing threshold at the 500 Hertz level 
actually worsened 5 decibels between his April 1964 induction 
examination and his May 1966 separation examination.  Indeed, the 
April 1964 induction audiological evaluation reported a right ear 
hearing threshold of 20 decibels at 500 Hertz, and a threshold of 
25 decibels at 500 Hertz was noted on the May 1966 separation 
audiological evaluation.  Therefore, based on the foregoing and 
because right ear hearing loss was demonstrated by the 
contemporaneous record on the Veteran's separation audiometric 
examination, the Board finds that the rationale for the VA 
examiner's April 2009 opinion is not supported by the objective 
evidence of record.  

In finding that the Veteran was exposed to noise during service, 
had in-service hearing loss, and has provided competent and 
credible evidence of continuity of right ear hearing loss since 
service, the Board finds that the evidence is in equipoise as to 
service connection for the disability at issue. 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2010).  Accordingly, 
with resolution of doubt in the Veteran's favor, the Board finds 
the evidence of record is sufficient to support a grant of 
service connection for right ear hearing loss disability.

2.  Left Ear

The Veteran asserts that service connection is warranted for left 
ear hearing loss disability.  The record establishes that current 
left ear hearing loss "disability" for VA purposes has been 
demonstrated subsequent to service, on VA audiometric 
examinations in June 2007 and January 2008, which reflect pure 
tone thresholds that ranged between 45 and 80 decibels.  Speech 
discrimination ability (using the Maryland CNC Test) from such 
audiological testings was 82 percent and 78 percent respectively. 

The Veteran's April 1964 induction examination report indicates 
that on audiometric evaluation, the Veteran had the following 
pure tone thresholds, in decibels (as converted from American 
Standards Associates (ASA) units to International Standards 
Organization (ISO) units):



HERTZ


500
1000
2000
3000
4000
15
10
10
35
45

The Board notes that the 35 and 45 decibel auditory thresholds at 
the 3000 and 4000 Hertz level are considered impaired hearing.   
Normal hearing is from 0 to 20 decibels, and higher levels 
indicated some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 157 (1993).   The Board also notes that such auditory 
thresholds reflect left ear hearing loss "disability" for VA 
purposes.  Impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater. 38 
C.F.R. § 3.385 (2010).  As such, the Veteran is not entitled to 
the presumption of soundness on induction as to hearing ability 
on his left ear.

Nonetheless, although the Board observes that the Veteran indeed 
had left ear hearing loss disability on his induction 
examination, there is no evidence that such hearing loss 
underwent any clinically significant increase in service.  The 
service treatment records are negative for any complaints or 
findings relative to hearing loss.  Further, his May 1966 
separation examination reflects the following pure tone 
thresholds, in decibels:

500
1000
2000
3000
4000
15
10
15
30
40

Such auditory thresholds, when compared to the findings on his 
April 1964 induction examination report reflects that his left 
ear hearing improved at both the 3000 and 4000 Hertz levels.  
Moreover, in April 2009, a VA examiner, after reviewing the 
Veteran's claims file, including VA audiological test results, 
opined, with respect to the Veteran's left hearing, that:

There was NOT a significant shift in 
thresholds from induction to discharge.  
High frequency hearing loss in the left ear 
was a pre-existing condition.  Given no 
change in audiometrics from induction to 
discharge it is less likely than not (less 
than 50/50 probability) that hearing loss 
is related to military service.

The Board finds that such opinion is highly probative and 
competent medical evidence with respect to whether the Veteran's 
pre-existing left ear hearing loss was aggravated by service.  
Therefore, in the absence of any evidence to the contrary, the 
Board finds that the preponderance of the evidence is against a 
finding that the Veteran's pre-existing left ear hearing loss was 
aggravated by service.

In conclusion, although the Veteran asserts that his current left 
ear hearing loss disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, such 
as a question of medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  He is competent to give evidence about 
what he experienced; for example, he is competent to report that 
was exposed to noise in service and experienced increased left 
ear hearing loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  The Board finds that his statements as to 
increased left ear hearing loss are less than credible, as 
contemporaneous audiometric findings on entrance to, and 
separation from, service directly contradict such assertions.  As 
such, the negative evidence of record, including the April 2009 
VA opinion, is of greater probative value than the Veteran's 
statements in support of his claim.  Accordingly, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim for service connection for left ear hearing loss disability 
and the claim must be denied.  The Board has considered the 
doctrine of giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but 
does not find that the evidence is of such approximate balance as 
to warrant its application.

3.  Tinnitus

The Veteran asserts that service connection is warranted for 
tinnitus.  He asserts that such tinnitus is due to noise that he 
was exposed to while working on helicopters in service.  As 
discussed above, the Board concedes that the Veteran was exposed 
to acoustic trauma in service.

However, the Veteran's service treatment records are silent for 
complaints of, or treatment for, tinnitus.  Indeed, the Veteran's 
May 1966 separation examination report shows that the Veteran 
denied a history of ear trouble and the examiner from such 
examination reported that the Veteran's ears were normal.  
Further, the record establishes that the first documentation of 
tinnitus was many years after the Veteran's separation from 
service in a June 2007 VA audiological examination report.  

In order to establish service connection on a presumptive basis, 
the Veteran's tinnitus must have become manifest to a degree of 
10 percent or more within one year from the date of termination 
of his service.  In this case, the first clinical documentation 
of tinnitus was in 2007, which was more than 40 years after the 
Veteran's discharge from service.  As such, the Board finds that 
the preponderance of the evidence is against a grant of service 
connection on a presumptive basis.

Further, it is significant to point out that there is no 
competent medical opinion of record that etiologically relates 
the Veteran's current tinnitus to his in-service exposure to 
noise.  In this regard, the Board notes that the examiner from 
the June 2007 VA examination opined that the Veteran's tinnitus 
was not related to his military service.  In reaching this 
determination, the examiner, who reviewed the Veteran's claims 
file, indicated that it was not likely that tinnitus was related 
to military service because the Veteran stated that his tinnitus 
began 10-12 years after his discharge from service.

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  Although the Veteran asserts that his current 
tinnitus is related to service, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced tinnitus in service and has experienced tinnitus 
since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  

The Board acknowledges that it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of 
contemporaneous evidence is for consideration in determining 
credibility.  In this regard, the Board again notes that the 
record is devoid of objective evidence of tinnitus until 2007, 
decades after service.  Further, the Board observes that the 
Veteran has provided conflicting statements as to the onset of 
his tinnitus.  In this regard, although the Veteran, on his 
September 2007 Notice of Disagreement stated that he began to 
experience tinnitus while an active duty, he did not complain of 
tinnitus on examination for separation from service in May 1966 
and denied a history of ear trouble at that time.  It stands to 
reason that if the Veteran had experienced tinnitus during 
service, he would have reported it on his separation examination.  
Moreover, the June 2007 VA examination report specifically shows 
that the Veteran "stated tinnitus began around 1978-1980 when he 
was in his mid-30s.  He denied any ringing or noises in his ears 
prior to this time."  It again stands to reason that if the 
Veteran's tinnitus began in service as he indicated in his 
September 2007 Notice of Disagreement, he would reported as much 
during his June 2007 VA examination for tinnitus.  However, as 
noted above, he indicated that his tinnitus began years after 
service between 1978 and 1980.  As such, the Board finds that any 
assertions by the Veteran as to continuity of symptomatology of 
tinnitus since service to be less than credible.

Therefore, in the absence of any documented competent medical 
evidence that demonstrates that the Veteran's tinnitus is related 
to noise exposure in service, or credible lay evidence of 
continuity of symptomatology of his tinnitus since service, the 
Board finds that the negative evidence of record, including the 
June 2007 VA opinion, is of greater probative value than the 
Veteran's statements in support of his claim.  Although the Board 
concludes that the evidence of record is sufficient to establish 
that the Veteran sustained acoustic trauma in service, the 
competent and credible evidence of record fails to establish that 
his current tinnitus is related to such incident of service.  

The Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2010), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for tinnitus and the claim must be denied.


ORDER

Entitlement to service connection for right ear hearing loss 
disability is granted.

Entitlement to service connection for left ear hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2010).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for a 
left knee disability, a left leg disability, and bilateral foot 
disability.  The Veteran has contended that such disabilities are 
due to an in-service accident in which he fell about six feet 
from the top of a helicopter to the cement tarmac.  He has also 
indicated that such disabilities were incurred during the 
performance of his military duties, including climbing and 
jumping off of helicopters.  The Veteran has also asserted that 
his bilateral foot disability is secondary to bilateral knee 
disability.

The Veteran's DD 214 shows that the Veteran's military 
occupational specialty was that of a helicopter mechanic.  Thus, 
in light of the evidence of record (i.e.--the Veteran's DD 214) 
and the Veteran's competent and credible statements regarding the 
nature of his military work duties, the Board finds that it would 
have been consistent with the circumstances of the Veteran's 
military service for his duties as a helicopter mechanic to 
require strenuous physical activity, including climbing up 
ladders, stretching, twisting, and jumping off and onto 
helicopters.  38 U.S.C.A. § 1154(a). As such, the Board concedes 
that the Veteran was exposed to strenuous activity in service.

The record shows that the RO requested a VA examination in which 
the examiner was to provide opinions as to whether the Veteran's 
currently diagnosed left knee disability was related to the 
incident of pain in the military and whether his bilateral foot 
disability was due to or approximately caused by the Veteran's 
bilateral knee condition.  However, although the record shows 
that the Veteran was provided a VA examination for such purposes 
in June 2007, the Board finds that the opinions provided are 
inadequate.  In this regard, the examiner failed to provide a 
rationale for his opinion that the current medical examination 
was not sufficient to confirm the relationship between the 
Veteran's current bilateral knee disability and his reported in-
service fall.  There is also no evidence that the June 2007 VA 
examiner or any other examiner has provided an opinion as to 
whether the Veteran's left knee and bilateral foot disabilities 
are related to the physical demands of his being a helicopter 
mechanic during service.  The Board also observes that the June 
2007 VA examiner did not comment on any left leg disability that 
the Veteran may experience or provide an opinion in that regard.  
The examiner also failed to provide an opinion as to whether the 
Veteran's bilateral foot disability is related to his left knee 
disability.  Therefore, the Board finds that new VA examinations 
and opinions are necessary to determine that nature and etiology 
of the Veteran's left knee, left leg, and bilateral foot 
disabilities.  



Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his left 
leg, left knee and bilateral foot 
disabilities since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred to 
by the Veteran, not already of record.

2.  The Veteran should be scheduled for a 
VA examination by the appropriate 
specialist to determine whether he has left 
leg, left knee, and/or bilateral foot 
disabilities related to service.  The 
examiner should
identify all left leg, left knee and 
bilateral foot disability found to be 
present.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has current 
left leg, left knee and/or bilateral foot 
disability that was caused, or aggravated, 
by his military service, to include 
documented in-service right knee 
symptomatology and to include the strenuous 
physical activity that his duties as a 
helicopter mechanic required, as conceded 
by VA, (including climbing up ladders, 
stretching, twisting, and jumping off and 
onto helicopters).  The examiner should 
also provide an opinion as to whether the 
Veteran's bilateral foot disability is due 
to, proximately caused by, or chronically 
aggravated by his left knee disability.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior, and pursuant, to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

3.  Following completion of the above, 
readjudicate the issues of entitlement to 
service connection for a left leg 
disability, a left knee disability, and 
bilateral foot disability to include as 
secondary to knee disability.  If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


